DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed April 27, 2021 wherein claims 1-2 and 6-9 are currently pending and claims 10-15 are withdrawn due to a restriction requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 states that the amount of (A), the monofunctional monomer, is from 80 to 99 parts per 100 parts of the whole resin.  However, claim 1, from which it depends, now requires that the amount of polyfunctional monomer be from 30 to 70 parts per 100 parts of the whole resin composition.  Therefore, it is not possible for the amount of claimed (A) to be from 80-99 parts at the same time as the polyfunctional being from 30 


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al (JP 2012-111226) or in the alternative, as obvious under 35 U.S.C. 103 as being unpatentable over Suzuki et al (JP 2012-111226).
With regards to claims 1-2 and 9, Suzuki teaches an inkjet stereolithography for forming shaped articles for a modeling material (title).  Suzuki teaches the 
Suzuki is silent on the surface tension, both the claimed Mt and the claimed Mst values, of the composition.  
The surface tension is the tendency of liquid surfaces to shrink into the minimum surface area possible.  The surface tension of a liquid is largely dependent on the compounds that make up a liquid.  Therefore, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used to make the composition of Suzuki as those claimed, the claimed physical properties relating to the surface tension of the liquid are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
In the alternative, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 
With regards to claim 4, Suzuki teaches the composition to contain a polyfunctional ethylenically unsaturated monomer (0022) at a concentration 10 parts in a composition containing 105.05 parts (reading on 9.52%) (0089).
With regards to claim 5, Suzuki teaches the resin composition to contain 20 parts of the multifunctional monomer (0089 1-3).
With regards to claim 7, Suzuki teaches the composition to contain an oligomer (0094).
With regards to claim 8, Suzuki teaches the oligomer to be present in the amount of oligomer to be 20 parts in a composition having 105.05 parts (reading on 19.04%) (0089 1-1).

Claims 1-2 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurosawa et al (JP 2010-155926) or in the alternative, as obvious under 35 U.S.C. 103 as being unpatentable over Suzuki et al (JP 2012-111226).
With regards to claims 1, 2, and 9, Kurosawa teaches a resin composition (0001) used for shaping a three dimensional shaped object by an ink-jet method (0001) that contains a monofunctional acrylate (A) (0013) and a di(meth)acrylate compound (C) (0019).  Kurosawa teaches the amount of monofunctional monomer to be 40 parts and the 
Kurosawa is silent on the surface tension, both the claimed Mt and the claimed Mst values, of the composition.  
The surface tension is the tendency of liquid surfaces to shrink into the minimum surface area possible.  The surface tension of a liquid is largely dependent on the compounds that make up a liquid.  Therefore, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used to make the composition of Suzuki as those claimed, the claimed physical properties relating to the surface tension of the liquid are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
In the alternative, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the surface area of the ink in order to achieve the desired moldability while balancing other properties such as jettability.
With regards to claim 7, Kurosawa teaches the addition of a compound (B) that includes Ebecryl compounds (0011) which are known in the art to be oligomeric compounds.
With regards to claim 8, Kurosawa teaches the amount of oligomer ot be from 5 to 50% by weight (0018).

Response to Arguments
Applicant’s arguments, see pages 5-8, filed April 27, 2021, with respect to claim 1 under a Double Patenting Rejection with respect to applications 16476760, 16476712, and 16476734 have been fully considered and are persuasive.  The rejection of claim 1 with respect to Double Patenting has been withdrawn. 
Applicant’s arguments, respect to claims 2 and 3 under 35 USC 112 have been fully considered and are persuasive.  The rejection of claims 2 and 3 with respect to 112 has been withdrawn. 
Applicant’s arguments, see pages 5-8, filed April 27, 2021, with respect to claims 1-4 and 6-9 under 35 USC 102/103 with respect to Umebayashi have been fully considered and are persuasive.  The rejection of the listed claims with regards to Umebayashi has been withdrawn. 
Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive.
Argument - Applicants argue that Suzuki does not have a polyfunctional monomer present from 30 to 70 parts and monofunctional from 30 parts or more per 100 parts of the whole resin composition.
Response - As state above, Suzuki does teach compositions, as state above, to include the claimed amounts of monofunctional and polyfunctional monomers.  Suzuki teaches the monofunctional monomer to be present in an amount of 40, 40, 55, and 50 and a polyfunctional monomer in an amount of 60, 50, 35, and 40 parts respectively in a composition containing 104, 103, 103, and 103 total parts (reading on the monofunctional monomer being 38.5, 38.5, 53.4, and 48.5 pats and the polyfunctional being 57.7, 48.1, 34.0, and 38.8 parts respectively per 100 parts of the composition) (0089 table 2).
Argument- Applicants argue that the claimed Mt and Mst are not inherent to the composition because the polyfunctional monomer is not present in the claimed amounts.
Response - It is first importnant to note that the composition of Suzuki does teach the composition to contain the claimed amounts of polyfunctional monomer.  Further table 2 of the specification shows not only that the Mt and Mst are present in the claimed amounts when the polyfunctional is not present but also when the amount is above and below the claimed amounts.  Therefore, it is not clear how the amount of polyfunctional monomer effects the claimed Mt and Mst.  Further the properties of nozzle slipout and ligament length are also in the preferred range in the above situations when the amount of polyfunctional monomer is not as claimed.  Therefore, absent a showing of criticality of the claimed concentration, the rejection still stands as written above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763